             Case 16-29401             Doc 28      Filed 12/20/18 Entered 12/20/18 10:02:38                          Desc Main
                                                    Document     Page 1 of 11


                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS
                                                       EASTERN DIVISION


In re:                                                               §
Hudson, Wanda                                                        §           Case No. 16-29401
                                                                     §
                                                                     §
                                         Debtors(s)                  §

                                                   TRUSTEE’S FINAL REPORT (TFR)

            The undersigned trustee hereby makes this Final Report and states as follows:
            1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 09/15/2016. The
         undersigned trustee was appointed on 09/16/2016.
            2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.
            3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
         exempt property pursuant to 11 U.S.C. §522, or have been or will be abandoned pursuant to 11 U.S.C. §554.
         An individual estate property record and report showing the disposition of all property of the estate is
         attached as Exhibit A.
            4. The trustee realized gross receipts of                                   $                       10,687.50
                Funds were disbursed in the following amounts:
                 Payments made under an interim disbursement                                                         0.00
                 Administrative Expenses                                                                             0.00
                 Bank Service Fees                                                                                   0.00
                 Other Payments to Creditors                                                                         0.00
                 Non-Estate funds paid to 3rd Parties                                                                0.00
                 Exemptions paid to the Debtor                                                                   4,000.00
                 Other Payments to Debtor                                                                            0.00
                 Leaving a balance on hand of 1                                         $                        6,687.50




1The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement will
be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011) Page 1
            Case 16-29401              Doc 28        Filed 12/20/18 Entered 12/20/18 10:02:38                            Desc Main
                                                      Document     Page 2 of 11

The remaining funds are available for distribution.

            5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.
             6. The deadline for filing non-governmental claims in this case was 02/21/2017 and the deadline for
       filing governmental claims was 03/14/2017. All claims of each class which will receive a distribution have
       been examined and any objections to the allowance of claims have been resolved. If applicable, a claims
       analysis, explaining why payment on any claim is not being made, is attached as Exhibit C.

            7. The Trustee’s proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. §326(a), the maximum compensation allowable to the trustee is $1,418.75.
       To the extent that additional interest is earned before case closing, the maximum compensation may
       increase.
     The trustee has received $0.00 as interim compensation and now requests a sum of $1,418.75, for a total
compensation of $1,418.752. In addition, the trustee received reimbursement for reasonable and necessary
expenses in the amount of $0.00, and now requests reimbursement for expenses of $9.00 for total expenses of
$9.00
     Pursuant to Fed. R. Bank. P. 5009, I hereby certify, under penalty of perjury, that the foregoing report is
true and correct.


        Date :       12/01/2018                                   By :    /s/ Joseph A. Baldi
                                                                          Trustee


    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4 (a)(2) applies.




2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) Page 2
                                                Case 16-29401                 Doc 28          Filed 12/20/18 Entered 12/20/18 10:02:38                               Desc Main
                                                                                               Document     Page 3 of 11
                                                                                                                                                                                                                         Page 1
                                                                                                           FORM 1
                                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                         ASSET CASES
                 Case No: 16-29401                                                 Judge: Timothy A. Barnes                                                       Trustee Name:     Joseph A. Baldi
              Case Name: Hudson, Wanda                                                                                                           Date Filed (f) or Converted (c):   09/15/2016 (f)
                                                                                                                                                          341(a) Meeting Date:      10/13/2016
       For Period Ending: 12/01/2018                                                                                                                            Claims Bar Date:    02/21/2017

                                           1                                                         2                           3                      4                            5                             6
                                                                                                                           Est Net Value
                                                                                                                       (Value Determined by                                                            Asset Fully Administered
                                                                                                                                                 Property Formally
                                  Asset Description                                       Petition/Unscheduled          Trustee, Less Liens,                              Sale/Funds Received by         (FA) / Gross Value of
                                                                                                                                                    Abandoned
                      (Scheduled and Unscheduled (u) Property)                                    Values                    Exemptions,                                         the Estate                 Remaining Assets
                                                                                                                                                    OA=554(a)
                                                                                                                         and Other Costs)
1.      Wearing Apparel                                                                                    500.00                         0.00                                                0.00               FA
2.      Checking account-JP Morgan Chase                                                                    20.00                         0.00                                                0.00               FA
3.      Savings Account - JP Morgan Chase                                                                     3.50                        0.00                                                0.00               FA
4.      Probate Estate with claim against nursing home facility (u)                                      10,687.50                    6,687.50                                           10,687.50               FA

                                                                                                                                                                                               Gross Value of Remaining Assets

     TOTALS (Excluding Unknown Values)                                                                11,211.00                      6,687.50                                            10,687.50                         0.00


     Re Prop. #4 one-sixth share of the Probate Estate of Madestine Hudson,
     deceased - proceeds of lawsuit against Paramount of Oak
     Park Healthcare Center, LLC for negligence leading to he
     death of Madestine Hudson


     Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
     December 1, 2018: Trustee recovered Debtor's one-sixth interest in her mother's probate estate. Debtor amended her schedules to claim an exemption in the proceeds from the probate estate. Trustee determined that
     the claimed exemption was valid and paid the Debtor her allowed exemption. Trustee reviewed and validated all claims filed. Trustee's attorneys advised that they would not be seeking compensation or expense
     reimbursement in this case. Trustee prepared his TFR.

     July 11, 2018 - Trustee conferred with counsel handling probate estate claim against nursing home. Have determined amount due, adjudicating liens on proceeds. Once complete, debtor's share of estate will be about
     $20,000.

     June 2017: Debtor is the executor her mother's probate estate. The probate estate is pursuing a claim against the nursing home where the Debtor's mother previously lived. Trustee has asserted the Estate's interest in the
     claim against the nursing home and will keep the case open pending recovery of the claim against the nursing home.




     UST Form 101-7-TFR (5/1/2011) (Page 3)                                                                                                                                                                Exhibit A
                                       Case 16-29401       Doc 28      Filed 12/20/18 Entered 12/20/18 10:02:38                         Desc Main
                                                                        Document     Page 4 of 11
                                                                                                                                                                                           Page 2
                                                                                    FORM 1
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                  ASSET CASES
           Case No: 16-29401                                 Judge: Timothy A. Barnes                                                Trustee Name:     Joseph A. Baldi
        Case Name: Hudson, Wanda                                                                                    Date Filed (f) or Converted (c):   09/15/2016 (f)
                                                                                                                             341(a) Meeting Date:      10/13/2016
  For Period Ending: 12/01/2018                                                                                                    Claims Bar Date:    02/21/2017

                                  1                                          2                      3                      4                            5                           6
                                                                                               Est Net Value
                                                                                           (Value Determined by                                                          Asset Fully Administered
                                                                                                                    Property Formally
                           Asset Description                        Petition/Unscheduled    Trustee, Less Liens,                            Sale/Funds Received by         (FA) / Gross Value of
                                                                                                                       Abandoned
               (Scheduled and Unscheduled (u) Property)                     Values              Exemptions,                                       the Estate                 Remaining Assets
                                                                                                                       OA=554(a)
                                                                                             and Other Costs)


Initial Projected Date of Final Report(TFR) : 12/31/2018      Current Projected Date of Final Report(TFR) : 12/31/2018


Trustee’s Signature       /s/Joseph A. Baldi                                 Date: 12/01/2018
                          Joseph A. Baldi
                          P.O. Box 2399
                          Glen Ellyn, IL 60138-2399
                          Phone : (312) 726-8150




UST Form 101-7-TFR (5/1/2011) (Page 4)                                                                                                                                       Exhibit A
                                        Case 16-29401           Doc 28       Filed 12/20/18  FORMEntered
                                                                                                   2       12/20/18              10:02:38          Desc Main                                            Page 1
                                                                               Document
                                                                       ESTATE CASH              Page 5 of 11RECORD
                                                                                   RECEIPTS AND DISBURSEMENTS

                 Case No: 16-29401                                                                                                                 Trustee Name: Joseph A. Baldi
              Case Name: Hudson, Wanda                                                                                                               Bank Name: Texas Capital Bank
                                                                                                                                            Account Number/CD#: ******5682 Checking Account
       Taxpayer ID No: **-***7324                                                                                                  Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 12/1/2018                                                                                                  Separate bond (if applicable): 0.00

    1                    2                            3                                            4                                                  5                      6                     7
                                                                                                                               Uniform
Transaction          Check or                                                                                                   Trans.                                                         Account/ CD
   Date              [Refer#]               Paid To / Received From                   Description of Transaction                Code             Deposits($)        Disbursements($)            Balance($)
10/30/2018              [4]        Keating Law Offices                      Distribution from Estate of Madestine Hudson       1229-000               10,687.50                                     10,687.50
                                   79 W. Monroe Street
                                   Suite 1024
                                   Chicago, IL 60603

11/09/2018            51001        Wanda Hudson                             personal property exemption                        8100-002                                          4,000.00              6,687.50
                                   5253 W Kamerling Ave
                                   Chicago, IL 60651

                                                                                                                           Page Subtotals             10,687.50                  4,000.00


                                                                                                  COLUMN TOTALS                                       10,687.50                  4,000.00
                                                                                                            Less:Bank Transfer/CD's                         0.00                    0.00
                                                                                                  SUBTOTALS                                           10,687.50                  4,000.00

                                                                                                          Less: Payments to Debtors                                              4,000.00
                                                                                                  Net                                                 10,687.50                     0.00


                                                                                          TOTAL-ALL ACCOUNTS                                          NET                     NET               ACCOUNT
                    All Accounts Gross Receipts:           10,687.50                                                                                DEPOSITS             DISBURSEMENTS          BALANCE

              All Accounts Gross Disbursements:             4,000.00
                                                                                          ******5682 Checking Account                                 10,687.50                     0.00
                                All Accounts Net:           6,687.50
                                                                                          Net Totals                                                  10,687.50                     0.00          6,687.50




UST Form 101-7-TFR (5/1/2011) (Page 5)                                                                                                                                                      Exhibit B
                                       Case 16-29401     Doc 28   Filed 12/20/18 Entered 12/20/18 10:02:38     Desc Main
                                                                   Document     Page 6 of 11
  Case: 16-29401                                                                                                                     Joseph A. Baldi Trustee
  Hudson, Wanda                                                           CLAIMS REGISTER                                               Dated: Dec 01, 2018
                                                                                                                                            EXHIBIT C Page 1


  Claim                                        UTC /                       Proof of         Allowed      Previously     Prop. Payment        Remaining
             Creditor                                        Status
   No.                                         Class                        Claim           Amount          Paid        Prop. Interest        Balance
             Joseph A. Baldi                  2100-000    Valid To Pay        1,418.75        1,418.75           0.00        1,418.75                 0.00
             20 N. Clark Street                ADMIN
             Suite 200
             Chicago, IL 60602
             Joseph A. Baldi                  2200-000    Valid To Pay            9.00            9.00           0.00             9.00                0.00
             P.O. Box 2399                     ADMIN
             Glen Ellyn, IL 60138-2399

ADMINISTRATIVE TOTAL                                                         1,427.75         1,427.75           0.00        1,427.75                 0.00




UST Form 101-7-TFR (5/1/2011) Page 6
                                       Case 16-29401     Doc 28   Filed 12/20/18 Entered 12/20/18 10:02:38     Desc Main
  Case: 16-29401                                                   Document     Page 7 of 11                                         Joseph A. Baldi Trustee
  Hudson, Wanda                                                           CLAIMS REGISTER                                               Dated: Dec 01, 2018
                                                                                                                                            EXHIBIT C Page 2


  Claim                                        UTC /                       Proof of         Allowed      Previously     Prop. Payment        Remaining
             Creditor                                        Status
   No.                                         Class                        Claim           Amount          Paid        Prop. Interest        Balance
 00001       American InfoSource LP as        7100-000    Valid To Pay        3,041.86        3,041.86           0.00          479.86             2,562.00
             agent for TD Bank, USA            UNSEC
             PO Box 248866
             Oklahoma City, OK 73124
 00002       Quantum3 Group LLC as agent      7100-000    Valid To Pay        1,030.67        1,030.67           0.00          162.59               868.08
             for Comenity Bank                 UNSEC
             PO Box 788
             Kirkland, WA 98083
 00003       Quantum3 Group LLC as agent      7100-000    Valid To Pay        1,537.13        1,537.13           0.00          242.48             1,294.65
             for Comenity Bank                 UNSEC
             PO Box 788
             Kirkland, WA 98083
 00004       Quantum3 Group LLC as agent      7100-000    Valid To Pay         397.50           397.50           0.00           62.71               334.79
             for Comenity Bank                 UNSEC
             PO Box 788
             Kirkland, WA 98083
 00005       Quantum3 Group LLC as agent      7100-000    Valid To Pay        1,249.28        1,249.28           0.00          197.08             1,052.20
             for Comenity Bank                 UNSEC
             PO Box 788
             Kirkland, WA 98083
 00006       CREDIT FIRST NA                  7100-000    Valid To Pay        1,153.31        1,153.31           0.00          181.94               971.37
             PO Box 818011                     UNSEC
             Cleveland, OH 44181
 00007       Capital One Bank (USA), N.A. by 7100-000     Valid To Pay        1,470.15        1,470.15           0.00          231.92             1,238.23
             American InfoSource LP as        UNSEC
             agent
             PO Box 71083
             Charlotte, NC 28272




UST Form 101-7-TFR (5/1/2011) Page 7
                                       Case 16-29401     Doc 28   Filed 12/20/18 Entered 12/20/18 10:02:38     Desc Main
  Case: 16-29401                                                   Document     Page 8 of 11                                         Joseph A. Baldi Trustee
  Hudson, Wanda                                                           CLAIMS REGISTER                                               Dated: Dec 01, 2018
                                                                                                                                            EXHIBIT C Page 3


  Claim                                        UTC /                       Proof of         Allowed      Previously     Prop. Payment        Remaining
             Creditor                                        Status
   No.                                         Class                        Claim           Amount          Paid        Prop. Interest        Balance
 00008       US DEPT OF EDUCATION             7100-000    Valid To Pay       13,930.73       13,930.73           0.00        2,197.59           11,733.14
             CLAIMS FILING UNIT                UNSEC
             PO Box 8973
             Madison, WI 53708
 00009       US DEPT OF EDUCATION             7100-000    Valid To Pay        6,285.47        6,285.47           0.00          991.54             5,293.93
             CLAIMS FILING UNIT                UNSEC
             PO Box 8973
             Madison, WI 53708
 00010       Department Stores National       7100-000    Valid To Pay         987.54           987.54           0.00          155.79               831.75
             Bank c/o Quantum3 Group LLC       UNSEC
             PO Box 657
             Kirkland, WA 98083
 00011       Synchrony Bank c/o PRA           7100-000    Valid To Pay         678.73           678.73           0.00          107.07               571.66
             Receivables Management, LLC       UNSEC
             PO Box 41021
             Norfolk, VA 23541
 00012       Synchrony Bank c/o PRA           7100-000    Valid To Pay         541.55           541.55           0.00           85.43               456.12
             Receivables Management, LLC       UNSEC
             PO Box 41021
             Norfolk, VA 23541
 00013       Synchrony Bank c/o PRA           7100-000    Valid To Pay         454.00           454.00           0.00           71.62               382.38
             Receivables Management, LLC       UNSEC
             PO Box 41021
             Norfolk, VA 23541
 00014       Comenity Capital Bank/Paypal     7100-000    Valid To Pay         584.44           584.44           0.00           92.13               492.31
             Credit c/o Weinstein & Riley,     UNSEC
             PS
             2001 Western Ave Ste 400
             Seattle, WA 98121



UST Form 101-7-TFR (5/1/2011) Page 8
                                       Case 16-29401   Doc 28   Filed 12/20/18 Entered 12/20/18 10:02:38     Desc Main
  Case: 16-29401                                                 Document     Page 9 of 11                                         Joseph A. Baldi Trustee
  Hudson, Wanda                                                         CLAIMS REGISTER                                               Dated: Dec 01, 2018
                                                                                                                                          EXHIBIT C Page 4


  Claim                                        UTC /                     Proof of         Allowed      Previously     Prop. Payment        Remaining
             Creditor                                      Status
   No.                                         Class                      Claim           Amount          Paid        Prop. Interest        Balance


UNSECURED TOTAL                                                           33,342.36        33,342.36           0.00        5,259.75           28,082.61




REPORT TOTALS                                                              34,770.11       34,770.11           0.00        6,687.50           28,082.61




UST Form 101-7-TFR (5/1/2011) Page 9
             Case 16-29401              Doc 28   Filed 12/20/18 Entered 12/20/18 10:02:38           Desc Main
                                                  Document     Page 10 of 11
                                                 TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                            Exhibit D

Case No.: 16-29401
Case Name: Hudson, Wanda

Trustee Name: Joseph A. Baldi
                     Balance on Hand                                                                             $6,687.50
Claims of secured creditors will be paid as follows:

                                                             NONE

         Applications for chapter 7 fees and administrative expenses have been filed as follows:


                                                                                          Interim
                                                                                         Payments            Proposed
                             Reason/Applicant                        Total Requested      to Date            Payment
Trustee, Fees: Joseph A. Baldi                                      $       1,418.75 $             0.00 $         1,418.75
Trustee, Expenses: Joseph A. Baldi                                  $           9.00 $             0.00 $               9.00

Total to be paid for chapter 7 administrative expenses                                                 $          1,427.75
Remaining Balance                                                                                      $          5,259.75

         Applications for prior chapter fees and administrative expenses have been filed as follows:
                                                             NONE
       In addition to the expenses of administration listed above as may be allowed by the Court, priority claims totaling
$0.00 must be paid in advance of any dividend to general (unsecured) creditors.
         Allowed Priority Claims are:

                                                             NONE
       The actual distribution to wage claimants included above, if any, will be the proposed payment less applicable
withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $33,342.36 have been allowed and will be paid pro rata
only after all allowed administrative and priority claims have been paid in full. The timely allowed general (unsecured)
dividend is anticipated to be 15.8 %, plus interest (if applicable).
         Timely allowed general (unsecured) claims are as follows:




UST Form 101-7-TFR (5/1/2011) Page 10
             Case 16-29401              Doc 28   Filed 12/20/18 Entered 12/20/18 10:02:38                Desc Main
                                                  Document     Page 11 of 11
                                                             Allowed
   Claim                                                    Amount of             Interim Payments          Proposed
    No.        Claimant                                       Claim                     to Date             Payment
00001         American InfoSource LP as agent for      $             3,041.86 $                0.00 $                  479.86
00002         Quantum3 Group LLC as agent for          $             1,030.67 $                0.00 $                  162.59
00003         Quantum3 Group LLC as agent for          $             1,537.13 $                0.00 $                  242.48
00004         Quantum3 Group LLC as agent for          $              397.50 $                 0.00 $                   62.71
00005         Quantum3 Group LLC as agent for          $             1,249.28 $                0.00 $                  197.08
00006         CREDIT FIRST NA                          $             1,153.31 $                0.00 $                  181.94
00007         Capital One Bank (USA), N.A. by          $             1,470.15 $                0.00 $                  231.92
00008         US DEPT OF EDUCATION CLAIMS              $            13,930.73 $                0.00 $                2,197.59
00009         US DEPT OF EDUCATION CLAIMS              $             6,285.47 $                0.00 $                  991.54
00010         Department Stores National Bank c/o      $              987.54 $                 0.00 $                  155.79
00011         Synchrony Bank c/o PRA Receivables       $              678.73 $                 0.00 $                  107.07
00012         Synchrony Bank c/o PRA Receivables       $              541.55 $                 0.00 $                   85.43
00013         Synchrony Bank c/o PRA Receivables       $              454.00 $                 0.00 $                   71.62
00014         Comenity Capital Bank/Paypal Credit      $              584.44 $                 0.00 $                   92.13

Total to be paid to timely general unsecured creditors                                               $               5,259.75

Remaining Balance                                                                                    $                   0.00


         Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be paid pro rata
only after all allowed administrative, priority and timely filed general (unsecured) claims have been paid in full. The
tardily filed claim dividend is anticipated to be 0.0 %, plus interest (if applicable).

         Tardily filed general (unsecured) claims are as follows:

                                                            NONE

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered subordinated by
the Court totaling $0.00 have been allowed and will be paid pro rata only after all allowed administrative, priority and
general (unsecured) claims have been paid in full. The dividend for subordinated unsecured claims is anticipated to be
0.0 %, plus interest (if applicable).
       Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered subordinated by
the Court are as follows:
                                                            NONE




UST Form 101-7-TFR (5/1/2011) Page 11
